Ashland Partners & Company LLP CONSENT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTING FIRM We consent to the references to our firm, Ashland Partners & Company LLP, in the PIA HY Fund Performance Information dated March 26, 2014 in regard to our verification of Pacific Income Advisers’ compliance with the Global Investment Performance Standards (GIPS®). Jessica Parker, CPA, CIPM Partner Ashland Partners & Company LLP 525 Bingham Knoll, Suite 200 Jacksonville,OR97530 March 27, 2014 GIPS®Verification • Performance Examination SSAE No. 16 Exam • Attestation Services•Consulting
